Eiber, J.,
dissents and votes to reverse the judgment appealed from, on the law, and to grant a new trial, with the following memorandum, in which Lawrence, J., concurs: The plaintiff commenced the instant action to recover damages for the injuries sustained by her infant daughter, who had lacerated her hand on glass from a window in the apartment in which they resided. The subject apartment building was owned, operated and maintained by the defendant.
During the course of the trial, defense counsel sought to *829discredit the plaintiff by inquiring as to whether she had ever received moneys, to which she was not entitled, from the Department of Social Services. Although the plaintiff flatly denied this allegation, defense counsel, nevertheless, produced a confession of judgment, bearing the plaintiff’s signature, which indicated that she owed approximately $2,600 to the social services agency. In attempting to explain the circumstances underlying the execution of the confession of judgment, the plaintiff revealed that she had applied for financial assistance because she had separated from her husband, but had never filed a formal separation notice with the United States Department of Immigration, for fear that her husband might be deported. The confession of judgment was ultimately received into evidence over the objections of plaintiff’s counsel.
While I have no quarrel with the general proposition that a witness may be impeached with questions regarding immoral acts which he or she has committed (see, Guzzardi v Grotas, 98 AD2d 761), I am convinced that the trial court in this case erred in allowing defense counsel to discredit the plaintiff in the manner described above. It is well settled that "extrinsic evidence introduced solely to impeach credibility on a collateral issue is, with special exceptions, inadmissible” (Halloran v Virginia Chems., 41 NY2d 386, 390; see, People v Schwartzman, 24 NY2d 241, cert denied 396 US 846; Getlin v St. Vincent’s Hosp. & Med. Center, 117 AD2d 707; see generally, Fisch, New York Evidence § 486 [2d ed]). Where a party offers testimony concerning what would otherwise be deemed a collateral matter, on direct examination, that party has effectively "opened the door” to further inquiry on the subject and may not prelude cross-examination designed to show that the testimony is false (see, People v Chaitin, 61 NY2d 683; People v Andujar, 61 AD2d 755). Here, however, it was defense counsel who inquired as to the plaintiff’s transactions with the Department of Social Services. Counsel was, therefore, bound by the plaintiff’s response to his question and should not have been permitted to introduce extrinsic evidence, namely, the confession of judgment, once the plaintiff denied having received any moneys to which she was not entitled (see, Serpe v Rappaport, 103 AD2d 771; see also, People v Johnson, 114 AD2d 210, 215). The majority dismisses this problem by citing to authorities which stand for the proposition that a cross-examiner may continue to question a witness in the hopes of inducing the witness to change his answer. In this case, however, defense counsel did not simply continue to question the witness. Instead, he produced extrinsic materials in clear *830violation of the settled principle that the testimony of a witness "regarding collateral matters may not be refuted by the calling of other witnesses or by the production of extrinsic evidence” (People v Sorge, 301 NY 198, 201 [emphasis supplied]). To further suggest that the introduction of the confession of judgment was appropriate as a means of refreshing the witness’s recollection, is to indirectly authorize that which the law expressly prohibits. In any event, this theory does not justify the ultimate admission of the confession of judgment into evidence.
The question of whether the plaintiff was a recipient of public assistance was neither material nor relevant to any issue in this case. The introduction of the confession of judgment was primarily intended to raise an inference that the plaintiff had defrauded the Department of Social Services. The prejudicial effect of this evidence was then compounded by the reference to possible deportation proceedings against the plaintiff’s husband, a fact which would not have been disclosed, but for defense counsel’s improper line of inquiry. None of this evidence had any bearing upon the defendant’s responsibility for the injuries sustained by the plaintiff’s infant daughter. The evidence merely distorted the focus of the trial and, in my opinion, unfairly influenced the jury’s verdict, despite the limiting instructions issued by the trial court.
In addition to the foregoing, I find merit to the plaintiff’s contention that the trial court erroneously admitted into evidence certain portions of the infant’s hospital records, which were not germane to her treatment or diagnosis (see, Williams v Alexander, 309 NY 283; see also, Wilson v Bodian, 130 AD2d 221; Edelman v City of New York, 81 AD2d 904; CPLR 4518 [a]). The pivotal issue in this case was whether the window in the apartment was broken and in a defective condition before the infant was injured or whether the infant broke the window in the course of the accident. Notations in the hospital record to the effect that the infant was "jumping on the bed” prior to the accident and that the window "subsequently” broke had no bearing upon the medical treatment to be rendered to the infant. Additionally, there is no valid legal basis to support the conclusion that the statements in the hospital record qualified as an admission since the statements were apparently made by the infant’s father, who is not a party to this action (see, Hayes v Henault, 131 AD2d 930; Hermance v Slopey, 32 AD2d 573; Scott v State of New York, 19 AD2d 574). Redaction of the notations would, therefore, have been appropriate (see, Delgado v City of New York, 128 *831AD2d 484; Gunn v City of New York, 104 AD2d 848). The trial court did not redact the prejudicial portions of the hospital record. Instead, the court, in my view, exacerbated the error by suggesting in its charge that the act of jumping on a bed would necessarily negate a finding of negligence on the defendant’s part. Such a charge was clearly inappropriate and served to deprive the plaintiff of a fair trial. Accordingly, I believe that a new trial is warranted so that the issue of defendant’s liability can be fairly determined. Finally, I would add that a charge regarding the issue of whether the defendant had constructive notice of the alleged defect would have been appropriate in this case (see, Batton v Elghanayan, 43 NY2d 898; Putnam v Stout, 38 NY2d 607; Contento v Albany Med. Center Hosp., 57 AD2d 691). Based on the cumulative impact of the aforecited errors, I would remit the matter for a new trial.